UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 18, 2017 Integral Technologies, Inc. (Exact Name of Company as Specified in Charter) Nevada 000-28353 98-0163519 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2605 Eastside Park Road Suite 1, Evansville, Indiana 47715 (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (812) 550-1770 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240. Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Item4.01 Changes in Company’s Certifying Accountant As previously reported on the Current Report on Form 8-K of Integral Technologies, Inc. (the “Company”) filed on July 12, 2017, the Company’s former independent registered public accounting firm, Baker Tilly Virchow Krause, LLP (“Baker”) resigned on July 6, 2017. The resignation was accepted by the Company’s board of directors (the “Board”) on July 6, 2017. Effective August 18, 2017, the Company engaged, and the Board authorized the engagement of, Dale Matheson Carr-Hilton Labonte LLP (“DMCL”) as the Company's new independent registered public accounting firm and auditor for the fiscal year ended June 30, 2017. During the two fiscal years ended June 30, 2016 and 2015, and the subsequent interim periods preceding the selection of DMCL, the Company did not consult with DMCL regarding: (1) the application of accounting principles to a specified transaction, either completed or proposed; (2) the type of audit opinion that might be rendered on the Company's financial statements, and DMCL did not provide any written report or oral advice that DMCL concluded was an important factor considered by the Company in reaching a decision as to any such accounting, auditing or financial reporting issue; or (3) any matter that was either the subject of a disagreement with Baker Tilly Virchow Krause, LLP on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure or the subject of a reportable event. Item8.01 Other Events. On August 14, 2017, the Company utilized its option to prepay a convertible promissory note in principal amount equal to $58,000 that was issued on February 9, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRAL TECHNOLOGIES, INC. Dated: August 21, 2017 By: /s/ Doug Bathauer Name: Doug Bathauer Title: Chief Executive Officer
